DETAILED ACTION
This Office Action is responsive to application number 17/317,850 HAIR CAPTURE DEVICE, filed on 5/11/2021. Claims 1-18 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caccamise (US Pub. 2020/0268129) in view of Kennedy (US Pub. 2020/0315407).
Regarding claim 1 Caccamise shows a loose hair capture and retention device (2), comprising: a base section (4); but Caccamise fails to show at least two substantially opposing side sections attached to the base section.  However, Kennedy in a similar device shows a loose hair capture and retention device (50; Fig. 5D) with a base section (at 52) and at least two opposing side sections (12,13) to the base section.  Kennedy details that the face to face configuration of pillars allows the user to run their hand through to remove loose hairs from the hand (¶ [0019]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caccamise to include at least two opposing side sections 
As combined Caccamise shows a plurality of opposing flexible pillars (6) attached to the side sections (12,13) such that distal ends of the plurality of opposing flexible pillars are separated by a pillar end gap (Fig. 5D shown between the prongs mounted to 12 and 13); whereby by swiping through the pillar end gap results in loose hair being captured and retained in the device (as combined); and whereby by swiping a second time through the pillar end gap results in the captured loose hair being released and removed from the device (as combined; similar structure provides similar results).  
Regarding Claim 2 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, wherein said plurality of opposing flexible pillars are angled (26; Fig. 3).  
Regarding Claim 3 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 2, wherein said plurality of opposing flexible pillars are angled at approximately 3 degrees to 45 degrees from perpendicular (¶ [0058]). 
Regarding Claim 5
Regarding Claim 9 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, wherein said base section and at least two substantially opposing side sections form a non-rectilinear shape (Fig. 5D).  However, as combined the device is adjustable as the sides are configurable to different positions (Fig. 5A-5C) such that the shape may be chosen by the user.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Caccamise as combined to include a non-rectilinear shape of the opposing side sections and the base for the purpose of the user choosing the desired shape to best suit their needs as shown by Kennedy. 
Regarding Claims 11 & 12 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, wherein said base section and at least two substantially opposing side sections are made of a thermoplastic material (¶ [0014]).  
Regarding Claim 13 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, wherein said plurality of opposing flexible pillars are made of silicone (¶ [0014]).  
Regarding Claim 14 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, wherein said plurality of opposing flexible pillars are made of thermoplastic elastomers (¶ [0014]).  
Regarding Claim 15
Regarding Claim 16 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, wherein said at least two substantially opposing side sections are attached to said base section (at 52 as combined; Fig. 5D) with an articulating or living hinge providing for increasing and decreasing of said pillar end gap (the base acts as a hinge due to its flexibility).  
Regarding Claim 17 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, where the plurality of flexible pillars have a circular cross-section (Figs 13-14).  
Regarding Claim 18 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, but fails to show where the plurality of flexible pillars have a polygon cross-section.  However, the shape of the cross section of the pillars is a design consideration within the level of ordinary skill in the art.  The instant invention shows columnar pillars with a circular cross section and conic pillars with a circular cross section and each shape performs similarly to the claimed polygon cross sectioned pillars.  Additionally, the disclosure does not detail that the shape of cross section of the pillars is critical to the practice of the invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an appropriate shape for the pillars as desired by the user.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caccamise (US Pub. 2020/0268129) in view of Kennedy (US Pub. 2020/0315407) in further view of Syran et al. (US D439,016).
 Regarding Claim 4 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 1, but fails to show wherein said pillar end gap is 
Regarding Claim 10 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 9, but fails to show wherein said base section and at least two substantially opposing side sections form a substantially cylindrical shape.  However, Syran has an opposing side that is circular (Fig. 6, top arced side). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caccamise as combined to include the base and the sides being circular as suggested by Caccamise for the purpose of using another known shape for the device. 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caccamise (US Pub. 2020/0268129) in view of Kennedy (US Pub. 2020/0315407) in further view of Martin (US 6,223,379).
Regarding Claims 6 & 7 Caccamise as combined shows the loose hair capture and retention device,  and show wherein said base section and at least two substantially opposing side sections form an essentially rectilinear shape (Fig. 5D) but fails to specifically show a rectilinear shape.  wherein said base section and at least two substantially opposing side sections form a rectilinear shape.  However, Marin in a . 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caccamise (US Pub. 2020/0268129) in view of Kennedy (US Pub. 2020/0315407) in view of Martin (US 6,223,379) in further view of Crevier (US Pub. 2018/0305916).
Regarding Claim 8 Caccamise as combined shows the loose hair capture and retention device, as provided in claim 6, but fails to show wherein said at least two substantially opposing side sections are detachable from said base section.  However, in a similar pillared catching device Crevier suggests detaching the side (104) from the base (106)(Fig. 3) such the base and the side give the user the ability to independently move and position each (¶ [0054]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caccamise as combined to include the side sections being detachable from the base section for the purpose of allowing the user the ability to independently position both the sides and the base as shown by Crevier. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riley (US Pub. 2018/0064233) shows another similar hair removal device; Oldham (US Pub. 2016/0309886) shows another similar hair removal device; Reile (US 9,131,810) shows another similar hair removal device;  Lopez (US .
10Docket No: Patton - 002Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/17/2022